Citation Nr: 1417374	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and service-connected adhesive pericarditis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1962 to March 1967 and from February 1969 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

As noted in the Board's October 2011 remand, the issue of entitlement to service connection for kidney disease has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hypertension.

2. The evidence does not establish that the Veteran experienced symptoms of chronic hypertension during active duty or that hypertension manifested within one year of separation from active duty.

3. The probative, competent evidence does not demonstrate that the Veteran's hypertension is causally or etiologically related to active duty, his service-connected PTSD, or his service-connected adhesive pericarditis, nor is it aggravated by his service-connected PTSD or service-connected adhesive pericarditis.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The record shows that a May 2006 letter informed the Veteran of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In addition, the record includes service treatment records, VA examination reports, VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  Pursuant to the Board's October 2011 remand, the Veteran underwent VA examination in April 2012.  In October 2013, the Board found the examination and opinion inadequate for purposes of determining service connection and therefore remanded the claim for an additional opinion.  In November 2013, a VA examiner provided an addendum opinion.  Upon review, the Board finds the April 2012 VA examination and the November 2013 opinion, when taken together, sufficient and adequate.  The record shows the VA examiner reviewed the Veteran's claims file, completed a physical examination, and provided a complete opinion based on the evidence reviewed.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the AMC substantially complied with the October 2011 and October 2013 remand directives with respect to the issue on appeal.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his current hypertension is causally related to and/or aggravated by his service-connected PTSD and adhesive pericarditis.

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hypertension is not listed as a chronic disease under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  However, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of hypertension.

A December 1996 VA treatment record reflects a diagnosis of borderline hypertension, with a blood pressure reading of 150/94.  In December 2000, the Veteran denied a history of hypertension.  A March 2004 private treatment record indicates the Veteran had a diagnosis of hypertension.  A January 2006 private treatment record shows the finding that the Veteran had long-standing hypertension per his charts.  

On VA examination in April 2012, the Veteran stated that he did not know when or how hypertension was first diagnosed.  He reported that he believed his hypertension was related to his PTSD.  The VA examiner noted that physicians had diagnosed sleep apnea two to three years ago and that the Veteran continued to smoke four cigars a day and have four alcoholic drinks per day.  The VA examiner also noted that the first blood pressure concerns were indicated in an October 2005 note.  In addition, there were multiple non-hypertensive blood pressure readings until May 2004.  The VA examiner found the record did not demonstrate an initial diagnosis of hypertension confirmed by blood pressure readings two or more times on at least three different days.  Additionally, the VA examiner found it significant that the Veteran was diagnosed with severe obstructive sleep apnea less than three years after the elevated blood pressure tendency was first noted.  The VA examiner reported that sleep apnea was strongly associated with hypertension, which tended to improve with the treatment of sleep apnea.  In this respect, the VA examiner noted that no trial off of metoprolol while on CPAP for sleep apnea appeared to have been undertaken by the Veteran's treating physicians.  The VA examiner found the Veteran's elevated blood pressures noted in 2006 may well have been due to unrelated obstructive sleep apnea and may well have resolved with treatment of said unrelated sleep apnea.

The VA examiner who performed the April 2012 examination provided an addendum opinion in November 2013.  The VA examiner reviewed the Veteran's claims file and opined that the Veteran's hypertension was less likely than not caused or permanently aggravated by active duty, to include any residuals of PTSD and residuals of adhesive pericarditis.  The VA examiner reported that the Veteran had multiple well-established and generally-accepted risk factors for the development of hypertension, to include gender, age, elevated body weight, and severe sleep apnea.  In particular, the VA examiner noted the Veteran was 60 at the time hypertension was first diagnosed and that up to 80 percent of males over 65 had hypertension.  In addition, the Veteran was severely obese at the time of his hypertension diagnosis and remained significantly obese at the time of the examination.  By contrast, the VA examiner reported that adhesive pericarditis was not normally associated with the development of hypertension.  According to the VA examiner, abnormal blood pressure readings including some elevation had been found in some cases of severe constriction of the heart due to chronic pericarditis; however, in such instances marked abnormalities would be noted on echocardiogram, heart perfusion imaging, and CT imaging of the chest.  In this case, the Veteran had multiple studies over the past 15 years for unrelated reasons and no evidence of such chronic pericarditis had ever been noted on exam.  In fact, on the most recent heart echocardiogram in 2011, the interpreter specifically noted "no constrictive physiology".  Further, stress was generally accepted to cause transient elevations in blood pressure which resolved when the acute stress was relieved.  The VA examiner reported that there had been some studies suggestive that chronic stress such as PTSD may be associated with an increased incidence of hypertension, but the current weight of the medical evidence did not support the contention that PTSD caused hypertension or permanently aggravated existing hypertension.  As such, the VA examiner found the medical evidence indicated that the Veteran's hypertension was most likely due to his multiple generally-accepted risk factors and was less likely as not caused or permanently aggravated by active duty, to include his service-connected disabilities.

First, the medical evidence does not reflect a diagnosis of hypertension or findings that meet VA criteria for a diagnosis of hypertension at the time of separation from service.  The earliest indication of hypertension in the record does not occur until at least December 1996, approximately 10 years after discharge from service.  As such, regardless as to whether VA considers December 1996 or January 2006 as the date of the first clear diagnosis of hypertension, the evidence does not indicate that hypertension manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Veteran is not entitled to service connection for hypertension on a presumptive basis.  

The record reflects diagnoses of hypertension during the pendency of the appeal, and therefore, the Board finds the Veteran has established a current disability for purposes of service connection.  Concerning the second element of a claim for direct service connection, the Veteran's service treatment records are negative for any complaints of, treatment for, or diagnosis of hypertension.  In addition, the VA examiner did not relate the Veteran's current hypertension to active duty.  In this respect, the evidence demonstrates that the VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and private treatment records, and considered the Veteran's statements concerning a relationship between his hypertension and service-connected disabilities.  The VA examiner also completed a physical examination and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board affords the VA examiner's November 2013 opinion significant probative value with respect to the issue of direct service connection.  In this case, the VA examiner specifically attributed the Veteran's current hypertension to multiple generally-accepted risk factors for the development of hypertension.  

Furthermore, the Board finds the Veteran has not specifically alleged that his hypertension is directly related to active duty.  In this case, the Veteran has not asserted that hypertension had its onset during active duty or that he has experienced symptoms of hypertension since separation from active duty.  Rather, the Veteran only contends that his hypertension is related to his PTSD and/or adhesive pericarditis.  Even if the Veteran were to assert that his hypertension was directly related to active duty, the Board finds that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of hypertension.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

With respect to service connection on a secondary basis, the VA examiner found the Veteran's current hypertension was not causally related to or aggravated by his service-connected PTSD or service-connected adhesive pericarditis.  As noted above, the Board finds the VA examiner's opinion adequate for purposes of determining service connection and therefore affords it significant probative weight.  Again, the Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of hypertension.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the probative medical evidence provides a negative opinion concerning a nexus between the Veteran's hypertension and his service-connected PTSD and adhesive pericarditis.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, to include as secondary to service-connected PTSD and service-connected adhesive pericarditis.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and service-connected adhesive pericarditis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


